Exhibit PUT/CALL AGREEMENT This PUT/CALL AGREEMENT (the “Agreement”), dated as of (the “Agreement Date”), is made and entered into by and between Congoleum Corporation, a Delaware corporation (as a debtor in possession and a reorganized debtor, as applicable, the “Company”), [Congoleum Plan Trust to be formed on Effective Date of Plan] (the “Trust”),Plainfield Special Situations Master Fund Limited (“Plainfield”), DWS High Income Fund, DWS High Income VIP and DWS High Income Plus Fund, DWS High Income Trust, DWS Balanced Fund, DWS Strategic Income Fund, DWS Multi Market Income Trust, DWS Balanced VIP, DWS Strategic Income VIP and DWS Strategic Income Trust (collectively, “DWS” and each an “Initial Backstop Participant” and collectively, the “Initial Backstop Participants”), and any other Eligible Bondholder (as defined below) that elects to become a party hereto prior to the Election Deadline (as defined below), if any, by executing a counterpart signature page in the form of Exhibit A attached hereto (each an “Additional Backstop Participant” and collectively, the “Additional Backstop Participants” and together with the Initial Backstop Participants, the “Backstop Participants”). W
